Filed 7/24/14 P. v. Johnson CA2/1
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                          SECOND APPELLATE DISTRICT

                                                         DIVISION ONE


THE PEOPLE,                                                                   B250103

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. BA410082)
          v.

CALVIN WILLIAM JOHNSON,

          Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of Los Angeles County. Lisa B.
Lench, Judge. Affirmed.
          Marilyn Drath, under appointment by the Court of Appeal, for Defendant and
Appellant.
          No appearance for Plaintiff and Respondent.
                                           ____________________________
       On April 10, 2013, C.P., age 14, stopped in at a Walgreens store on the way to
school in Los Angeles. While in the store, she sensed appellant Calvin William Johnson
following her. When she left and resumed walking to school, Johnson approached her
and said she should model for his agency. He took multiple pictures of her chest, rear,
and legs with his cell phone, impeded her progress when she attempted to get around
him, and grabbed her wrist and pulled her past the school entrance, telling her she was
not going to the school. When C.P. told Johnson there were police at the school door, he
released her wrist and left, telling her he would be back after school.
       C.P. went into the school and told police what had happened. Police searched the
area, and the next day detained Johnson at a bus stop one block from the school. C.P.
identified him, and five photographs of her were ultimately retrieved from his cell phone,
two from the front and three of her buttocks area.
       At the preliminary hearing, Johnson filed a Penal Code section 995 motion to set
aside the information, arguing the prosecution provided insufficient evidence at the
preliminary hearing to hold him to answer for attempted kidnapping and child molesting.
He argued contradictions between the victim’s statements to police and her testimony at
the hearing showed he did not intend to kidnap her, and the lack of any sexual comments
made during the encounter proved he had no abnormal sexual interest in her. The
prosecution opposed the motion, arguing Johnson’s persistence in following the victim
supported a strong suspicion that he annoyed or molested her. The motion was denied.
                                                                          1
Johnson then filed a Marsden motion, which he subsequently withdrew.
       On July 22, 2013, Johnson was convicted of annoying or molesting a child and
was sentenced to one year in county jail plus six months for illegal possession of a stun
gun (Pen. Code, §§ 647.6, subd. (a)(1), 22610, subd. (a)), but was acquitted of attempted
kidnapping (Pen. Code, §§ 664-207, subd. (a)). He was ordered to pay a $30.00 criminal
conviction assessment (Gov. Code, § 70373), two $40.00 court operations assessments


       1
           People v. Marsden (1970) 2 Cal. 3d 118.


                                              2
(Pen. Code, § 1465.8, subd. (a)(1)), $300.00 to the sexual offender fund (Pen. Code, §
290.3), and $140.00 in restitution. The court awarded Johnson 103 days actual custody
credit and 103 days goodtime/worktime credit.
       Johnson timely appealed. We appointed counsel to represent him on appeal, and
after examination of the record, appointed counsel filed an opening brief raising no issues
and asking this court to independently review the record. (People v. Wende (1979) 25
Cal. 3d 436, 441-442.) On March 28, 2014, we sent letters to Johnson and appointed
counsel, directing counsel to forward the appellate record to Johnson and advising
Johnson that within 30 days he could personally submit any contentions or issues he
wished us to consider. To date he has not responded.
       We have examined the entire record and find no arguable issue exists, including as
to whether Johnson might have received ineffective assistance of counsel. We are
therefore satisfied that Johnson’s attorney complied with her responsibilities and affirm
the judgment. (People v. Wende, supra, 25 Cal.3d at p. 441.)
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.


                                                        CHANEY, Acting P. J.
We concur:




              JOHNSON, J.


\
                          *
              MILLER, J.

       *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                             3